There is no evidence in the record that the writing received in evidence, though not shown to he in the handwriting of the defendant, represented the names of race horses or wagers on horse racing, or a proper basis for the inference, offered by the People’s witness, of gambling or book-making. Nevertheless, in these circumstances, the trial court should have permitted the district attorney to qualify the police officer as an expert on book-making (Dougherty v. Milliken, 163 N. Y. 527, 533; McCormick on Evidence, p. 28; 7 Wigmore on Evidence [3d ed.], § 1925). Judgment *850reversed, the fine remitted and a new trial ordered. Concur — Rabin,. Cox and Bergan, JJ.; Botein, J. P., and Valente, J., dissent and vote to affirm.